Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The After Final amendment filed 7/13/22 has not been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MR. Ben Bailey on 7/29/22.




			Please amend the claims as follows:
(Currently Amended) A method for rendering an application user interface (UI) within a cloud computing environment that supports the creation, deployment, and management of virtual machine-based (“VM-based”) cloud applications for execution and display on a plurality of client devices, the method comprising:
defining a pool of UI components associated with a VM-based cloud application, the pool of components including a plurality of parent UI components and a plurality of child UI components;
registering each of the pool of UI components associated with the VM-based cloud application with a common registry maintained at each client device executing the cloud application, wherein the common registry uses an annotation based approach or a configuration file based approach to map each of the plurality of child UI components to an associated parent UI component, creating a hierarchy of UI components, such that a subset of multiple child UI components are mapped to a first parent UI component rather than hard coding a 1:1 dependency between parent and child UI components;
defining configuration information within the common registry to:
identify a plurality of client device types, including at least a first client device type having a first browser and a second client device type having a second browser different from the first browser; and
identify one or more preferred child UI components from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not for the second client device type;
in response to receiving a first request to render at least a portion of an application on a UI from a first client device belonging to the first client device type:
generating the first parent UI component;
based on the configuration information, selecting the one or more preferred child UI components from the subset of multiple child UI components; and
generating the one or more preferred child UI components;
updating, by a remote administrator, the configuration information to identify a first new preferred or first newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not the second client device type and a second newly preferred or second newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the second client device type but not the first client device type;
in response to receiving a second request to render at least the portion of the application on the UI from the first client device:
generating the first parent UI component;
based on the updated configuration information, selecting at least the first new preferred or first newly-available child UI component from the subset of multiple child UI components; and
generating at least the first new preferred or first newly-available child UI component.
(Previously Presented) The method of claim 1, wherein each UI component of the pool of UI components is registered with the common registry using a respective annotation that defines a name, an identifier, and a parent identifier information for each UI component.
(Canceled).
(Canceled).
(Previously Presented) The method of claim 2, wherein each child UI component is mapped within the hierarchy to the associated parent UI component based on parent identifier information defined in a respective annotation of each child UI component.
(Previously Presented) The method of claim 1, wherein the plurality of UI components are registered with the common registry, at run time, during loading of the pool of UI components into a browser.
(Previously Presented) The method of claim 1, wherein the pool of UI components comprises the first parent UI component in a first level of the hierarchy and the one or more preferred child UI components in a second level of the hierarchy, the one or more preferred child UI components having at least one child UI component in a third level of the hierarchy.
(Previously Presented) The method of claim 1, wherein rendering the one or more preferred child UI components on the UI comprises:
retrieving context information associated with the one or more preferred child UI components; and
rendering the one or more preferred child UI components on the UI according to the retrieved context information.
(Previously Presented) The method of claim 1, wherein the pool of UI components are generated during loading of the pool of the UI components at runtime in a browser.
(Previously Presented) The method of claim 1, further comprising:
storing information associated with the one or more preferred child UI components in at least one of a local cache or in a server, 
wherein storing the information in the server enables reusing of the one or more preferred child UI components across multiple clients.

11.	(Currently Amended) A system for rendering an application user interface (UI) within a cloud computing environment that supports the creation, deployment, and management of VM-based cloud applications for execution and display on a plurality of client devices, the system comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a processor executing stages comprising:
generating a pool of UI components associated with a VM-based cloud application, the pool of components including a plurality of parent UI components and a plurality of child UI components;
registering the pool of UI components associated with the VM-based cloud application with a common registry maintained at each client device executing the cloud application, wherein the common registry uses an annotation based approach or a configuration file based approach to map each of the plurality of child UI components to an associated parent UI component, creating a hierarchy of UI components, such that a subset of multiple child UI components are mapped to a first parent UI component rather than hard coding a 1:1 dependency between parent and child UI components;
defining configuration information within the common registry for:
identifying a plurality of client device types, including at least a first client device type having a first browser and a second client device type having a second browser different from the first browser; and
identifying one or more preferred child UI components from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not the second client device type;

generating the first parent UI component; 
based on the configuration information, selecting the one or more preferred child UI components from the subset of multiple child UI components; and
generating the one or more preferred child UI components; 
wherein the configuration information is updated, by a remote administrator, to identify a first new preferred or first newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not the second client device type and a second newly preferred or second newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the second client device type but not the first client device type, and
wherein, in response to receiving a second request to render at least the portion of the application on the UI from the first client device:
generating the first parent UI component;
based on the updated configuration information, selecting at least the first new preferred or first newly-available child UI component from the subset of multiple child UI components; and
generating at least the first new preferred or first newly-available child UI component.
12.	(Currently Amended) The computing device of claim 11, wherein the registering further includes registering each UI component of the pool of UI components with the common registry using a respective annotation that defines a name, an identifier, and a parent identifier information for each UI component.

13.	(Canceled).

14.	(Currently Amended) The computing device of claim 12, wherein the registering further includes mapping each UI component to an associated parent UI component in the hierarchy based on parent identifier information defined in a respective annotation of each UI component.

15.	(Currently Amended) The computing device of claim 11, wherein the registering further includes registering the pool of UI components with the common registry during loading of the pool of UI components at runtime in a browser.

16.	(Currently Amended) The computing device of claim 11, 

wherein the registering further includes storing the associated metadata and configuration information in [[the]] a configuration database.
17.	(Currently Amended) The computing device of claim 11, 
wherein the pool of UI components comprises the first parent UI component in a first level of the hierarchy and the one or more preferred child UI components in a second level of the hierarchy, the one or more preferred child components having at least one child UI component in a third level of the hierarchy.
18.	(Currently Amended) The computing device of claim 11, further comprising:
retrieving context information associated with the one or more preferred child UI components, 
rendering the one or more preferred child UI components on the UI according to the retrieved context information.
19.	(Currently Amended) The computing device of claim 11, further comprising: generating the pool of UI components during loading of the pool of UI components at runtime in a browser.

20.	(Currently Amended) The computing device of claim 11, further comprising: storing information associated with the one or more preferred child UI components in memory associated with the computing device or in memory associated with a server via a network.

21.	(Currently Amended) The computing device of claim 11, further comprising:

determining whether the new preferred or newly-available child UI component is available in a cache associated with the computing device or the server;
generating the new preferred or newly-available child UI component, rendering the generated new preferred or newly-available child UI component on the UI, and [[add]] adding the generated new preferred or newly-available child UI component to the cache associated with the computing device or the server in response to determining the new preferred or newly-available child UI component is not available; and
retrieving the new preferred or newly-available child UI component from the cache and rendering the retrieved new preferred or newly-available child UI component on the UI in response to determining the new preferred or newly-available child UI component is available.
22.	(Previously Presented) The computing device of claim 11, wherein the first parent UI component is overridable by redefining the configuration information associated with the first parent UI component.

23.	(Currently Amended) A non-transitory, machine-readable medium storing instructions for rendering an application user interface (UI) within a cloud computing environment that supports the creation, deployment, and management of VM-based cloud applications for execution and display on a plurality of client devices, the instructions executable by a processing resource to:
provide a pool of UI components associated with a VM-based cloud application, the pool of components including a plurality of parent UI components and a plurality of child UI components;
register each of the pool of UI components associated with the VM-based cloud application with a common registry maintained at each client device executing the cloud application, wherein the common registry uses an annotation based approach or a configuration file based approach to map each of the plurality of child UI components to an associated parent UI component, creating a hierarchy of UI components, such that a subset of multiple child UI components are mapped to a first parent UI component rather than hard coding a 1:1 dependency between parent and child UI components;
define configuration information within the common registry to:
identify a plurality of client device types, including at least a first client device type having a first browser and a second client device type having a second browser different from the first browser; and
identify one or more preferred child UI components from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not for the second client device type;
in response to receiving a first request to render at least a portion of an application on a UI from a first client device belonging to the first client device type:
generate the first parent UI component; 
based on the configuration information, select the one or more preferred child UI components from the subset of multiple child UI components; and
generate the one or more preferred child UI components; 
receive updated hierarchical configuration identifying a first new preferred or first newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not the second client device type and a second newly preferred or second newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the second client device type but not the first client device type;
in response to receiving a second request to render at least the portion of the application on the UI from the first client device:
generate the first parent UI component;
based on the updated configuration information, select at least the first new preferred or first newly-available child UI component from the subset of multiple child UI components; and
generate at least the first new preferred or first newly-available child UI component.
24.	(Previously Presented) The non-transitory machine-readable medium of claim 23, wherein each UI component of the pool of UI components is registered with the common registry using a name, a respective annotation that respectively defines an identifier, and a parent identifier information for each UI component.
25.	(Canceled)
26.	(Previously Presented) The non-transitory machine-readable medium of claim 24, wherein each child UI component is mapped within the hierarchy to the associated parent UI component based on parent identifier information defined in a respective annotation of each child UI component.
27.	(Previously Presented) The non-transitory machine-readable medium of claim 23, wherein the pool of UI components are registered with the common registry, at run time, during loading of the plurality of UI components into a browser.
28.	(Previously Presented) The non-transitory machine-readable medium of claim 23, wherein the pool of UI components comprises the first parent UI component in a first level of the hierarchy and the one or more preferred child UI components in a second level of the hierarchy, the one or more preferred child UI components having at least one child UI component in a third level of the hierarchy.
29.	(Previously Presented) The non-transitory machine-readable medium of claim 23, wherein rendering the one or more preferred child UI components on the UI comprises:
retrieving context information associated with the one or more preferred child UI components from a context unit; and
rendering the one or more preferred child UI components on the UI according to the retrieved context information.
30.	(Previously Presented) The non-transitory machine-readable medium of claim 23, comprising instructions to, upon receipt of the updated configuration information: 
determine an availability of the new preferred or newly-available child UI component in a cache associated with the processing resource;
generate the new preferred or newly-available child UI component, render the generated new preferred or newly-available child UI component on the UI, and add the generated new preferred or newly-available child UI component to the cache associated with the processing resource in response to a determination that the new preferred or newly-available child UI component is not available; and
retrieve the new preferred or newly-available child UI component from the cache and render the retrieved new preferred or newly-available child UI component on the UI in response to a determination that the new preferred or newly-available child UI component is available.

4.	The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment places the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record, including that the application user interface is rendered within a cloud computing environment that supports the creation, deployment, and management of virtual machine-based (“VM-based”) cloud applications for execution and display on a plurality of client devices, the method comprising: defining a pool of UI components associated with a VM-based cloud application, the pool of components including a plurality of parent UI components and a plurality of child UI components; registering each of the pool of UI components associated with the VM-based cloud application with a common registry maintained at each client device executing the cloud application, wherein the common registry uses an annotation based approach or a configuration file based approach; and also identifying a plurality of client device types, including at least a first client device type having a first browser and a second client device type having a second browser different from the first browser; and updating, by a remote administrator, the configuration information to identify a first new preferred or first newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the first client device type but not the second client device type and a second newly preferred or second newly-available child UI component from the subset of multiple child UI components to associate with the first parent UI component for the second client device type but not the first client device type.  The prior art shows configuring parent child relationships between components on a user interface for virtual machine based cloud applications.  Some prior art such as Freebairn shows configuring the components even for different types of devices.  But the prior art does not show all the features combined as explained above for the independent claims.  Independent claims (1 – method, 11 -apparatus, 23 – non-transitory medium) as amended are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174